Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 1 of 26     PageID #: 213




   CULPEPPER IP, LLLC
   Kerry S. Culpepper, Bar No. 9837
   75-170 Hualalai Road, Suite B204
   Kailua-Kona, Hawai’i 96740
   Telephone: (808) 464-4047
   Facsimile: (202) 204-5181
   E-Mail:     kculpepper@culpepperip.com

   Attorney for Plaintiff
   Wicked Nevada, LLC

                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

    Wicked Nevada, LLC,                    )   Case No.: 1:19-cv-413-SOM-KJM
                                           )   (Copyright)
                       Plaintiff,          )
        vs.                                )   FIRST AMENDED COMPLAINT;
                                           )   EXHIBITS 1-4; DECLARATION
    Senthil Vijay Segaran                  )   OF STEPHANIE KESSNER;
                                           )   DECLARATION OF BENNY NG
                       Defendant.          )
                                           )   (1) CONTRIBUTORY
                                           )       COPYRIGHT
                                           )       INFRINGEMENT
                                           )   (2) INTENTIONAL
                                           )       INDUCEMENT
                                           )   (3) DIRECT COPYRIGHT
                                           )       INFRINGEMENT

                            FIRST AMENDED COMPLAINT

             Plaintiff Wicked Nevada, LLC. (“Plaintiff”) file this First Amended

   Complaint against Defendant Senthil Vijay Segaran (“Defendant”) and alleges as

   follows:

                            I.      NATURE OF THE ACTION

   20-019A
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 2 of 26                    PageID #: 214




            1.         Plaintiff brings this action to stop the massive piracy of its motion

   picture Extremely Wicked, Shockingly Evil and Vile brought on by websites under

   the collective name YTS and their users.

            2.         To halt Defendant’s illegal activities, Plaintiff brings this action under

   the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

   Copyright Act”) and alleges that Defendant is liable for inducement, and direct and

   contributory copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                                II.    JURISDICTION AND VENUE

            3.         This Court has subject matter jurisdiction over this action pursuant to

   17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

   and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

            4.         Defendant solicits, transacts, or is doing business within this

   jurisdiction, and has committed unlawful and tortious acts both within and outside

   this jurisdiction with the full knowledge that his acts would cause injury in this

   jurisdiction.

            5.         Defendant causes harm to Plaintiff’s business within this District by

   diverting customers in this District to unauthorized Internet-based content

   distribution services through, at least, the interactive websites branded under the

   name “YTS”, particularly yts.lt.

            6.         Defendant has designed his interactive websites to individually target

                                                    2
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 3 of 26               PageID #: 215




   Hawaii users based upon their personal information such as web browsing history.

            7.         Upon information and belief, Defendant solicits and collects

   registration information, log files including the Internet Protocol (“IP”) address,

   Internet Service Provider (“ISP”) and browser type of each user who visits his

   interactive websites.

            8.         Upon information and belief, Defendant uses cookies and web beacons

   to store information such as personal preferences of users who visit his websites.




            9.         Upon information and belief, Defendant obtains financial benefit from

   his users in Hawaii via third party advertisements such as Google through the Google

   AdSense program.

            10.        Upon information and belief, Defendant uses the cookies, log files

   and/or web beacons to narrowly tailor the website viewing experience to the

   geolocation of the user. Particularly, users in Hawaii receive advertisements based

                                                  3
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 4 of 26                  PageID #: 216




   upon their location and websites they have previously visited.




            11.        Particularly, Defendant encourages his users to register an account with

   YTS to post comments, make requests for more pirated content and block the

   advertisements.




            12.        In the alternative, the Court has jurisdiction of Defendant pursuant to

                                                   4
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 5 of 26               PageID #: 217




   Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute, for at least the

   following reasons: (1) Plaintiff’s claims arise under federal law; (2) the Defendant

   purposely directed his electronic activity into the United States and targets and

   attracts a substantial number of users in the United States and, more particularly, this

   District; (3) Defendant does so with the manifest intent of engaging in business or

   other interactions with the United States; (4) the Defendant is not subject to

   jurisdiction in any state’s courts of general jurisdiction; and (5) exercising

   jurisdiction is consistent with the United States Constitution and laws.

            13.        Defendant uses or has used many United States based resources for

   operating his interactive websites such as the Internet hosting and nameserver

   company Cloudflare, Inc. (California), the U.S. Internet Service Providers (“ISPs”)

   AT&T, Verizon, and Charter Communications LLC dba Spectrum (“Spectrum”),

   the Internet server companies Digital Ocean, Inc. (New York), Level 3

   Communications, Inc. (Colorado), Digital Management Partners, LLC dba

   GigeNET (Illinois), FDC Servers.Net LLC (Illinois), QuadraNet, Inc. (California),

   and Hurricane Electric Internet Services (California).          See Decl. of Stephanie

   Kessner at ¶20, Exhibit “1”.

            14.        Defendant and third parties under his control further use the Virtual

   Private Network (“VPN”) provider London Trust Media (Colorado) and even the

   Onion Router (“TOR”) exit relays of the US Naval Research Labs in Washington,

                                                  5
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 6 of 26                PageID #: 218




   DC. See Redacted Decl. of Benny Ng at ¶¶2-4 [Redacted to protect privacy of

   individual in Texas].

            15.        Defendant promotes overwhelmingly if not exclusively motion pictures

   produced by United States companies on his interactive websites.

            16.        Defendant promoted Plaintiff’s motion picture prominently on the

   website        https://yts.lt/movie/extremely-wicked-shockingly-evil-and-vile-2019      to

   attract new users.




            17.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

   because: (a) all or a substantial part of the events or omissions giving rise to the

   claims occurred in this District; and (c)(3) although the Defendant is not a resident

   of the United States he may be sued in this District.

                                           III.   PARTIES

                                                   6
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 7 of 26                   PageID #: 219




                                           A. The Plaintiff
            18.        The Plaintiff is a limited liability company registered under the laws of

   the State of Nevada. The Plaintiff has its principal offices in Los Angeles,

   California. The Plaintiff is an affiliate of Voltage Pictures, a production company

   with a notable catalog of major award-winning motion pictures, such as, for

   example, Dallas Buyers Club, by independent film makers. See www.voltage

   pictures.com.

            19.        Plaintiff is the owner of the copyright for the motion picture in the

   Work “Extremely Wicked, Shockingly Evil, and Vile”, (hereafter: the “Work”) a

   major motion picture released in May of 2019.

            20.        The Work is about how a courtroom frenzy ensues and sweeps 1970s

   America when a young single mother reluctantly tips the attention of a widespread

   manhunt toward her longtime boyfriend, Ted Bundy.

                                             B. The Defendant

            21.        Defendant is upon information and belief, a citizen of India and a

   resident of the United Kingdom.

            22.        Defendant is the sole shareholder in his alter ego company Techmodo

   Limited.

            23.        Defendant operates an interactive website http://yts.lt (hereafter: “YTS

   website”) which includes a library of torrent files for copyright protected motion

                                                    7
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 8 of 26                PageID #: 220




   pictures, including Plaintiff’s. The torrent files can be used by a BitTorrent client

   application to download motion pictures for free. Upon information and belief,

   Defendant previously operated the websites yts.ag and yts.am which all now

   redirect to the YTS website.

            24.        Upon information and belief, the name YTS mentioned in Defendant’s

   YTS website is an abbreviation of YIFY Torrent Solutions. The name YIFY is

   derived from the name Yiftach Swery, the founder of YIFY Torrent Solutions.

            25.        Defendant states on the YTS website, “Here you will be able to browse

   and download YIFY movies in excellent 720p, 1080p and 3D quality…”




            26.        The YTS website of Defendant is considered one of the most popular

   torrent sites in world. See https://torrentfreak.com/top-10-most-popular-torrent-

   sites-of-2019/ [last accessed on July 19, 2019].
                                                  8
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 9 of 26                  PageID #: 221




            27.        Defendant creates the torrent files made available on the YTS websites.

            28.        Upon information and belief, Defendant uses a process referred to as

   “ripping” to create a copy of motion pictures from either Blu-ray or legal streaming

   services.

            29.        Defendant includes the words such as [YTS.AM] or [YTS.LT] or at

   least the wording YTS in the titles of each of the torrent files he creates in order to

   enhance his reputation for the quality of his torrent files and attract users to his

   interactive YTS website.

            30.        As of July 19, 2019, the whois search records for the registrant of the

   YTS website (yts.lt) show registrant name of “TechModo Limited” at 85 Great

   Portland Street, First Floor, London W1W 7LT, in England.                              See

   https://www.domreg.lt/en/services/whois/?search=yts.lt [Last Accessed on July 19,

   2019.




                                                   9
   20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 10 of 26        PageID #:
                                    222




          31.        The Company Techmodo Limited was declared dissolved by the

 Registrar of Companies for England and Wales on April 30, 2019 but reincorporated

                                            10
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 11 of 26            PageID #:
                                    223



 or revived in July of 2019.

          32.        Cloudflare, Inc. provides hosting and nameserver service for the

 interactive websites of Defendant.

          33.        Defendant logged into his Cloudflare account from IP address

 2600:1700:2800:2ed0:4d1f:c735:c1dc:220b on 2019-03-26 23:25:30.060443 UTC.

 Publicly available records show that this IP address belongs to AT&T. Exhibit “1”.

          34.        Defendant logged into his Cloudflare account from IP address

 174.255.1.178 on 2019-05-24 01:51:58.780956+00 UTC.               Publicly available

 records show that this IP address belongs to Verizon Wireless. Exhibit “1”.

          35.        Defendant logged into his Cloudflare account from IP address

 2600:1005:b160:eb5:6b76:fd7f:da7c:cb98 on 2018-12-15 02:08:41.871848+00

 UTC. Publicly available records show that this IP address belongs to Verizon

 Wireless. Exhibit “1”.

          36.        Defendant logged into his Cloudflare account from IP address

 24.180.115.170 on 2019-05-24 07:49:32.335518+00 UTC.              Publicly available

 records show that this IP address belongs to Spectrum. Exhibit “1”.

          37.        Defendant logged into his Cloudflare account from IP address

 2604:6000:9f45:e800:a8b7:797:3bba:8333 on 2019-01-21 20:14:22.932249+00

 and on 2019-03-16 22:09:48.879404+00 UTC. Publicly available records show

 that this IP address belongs to Spectrum. Exhibit “1”.

                                              11
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 12 of 26                   PageID #:
                                    224



          38.        Upon information and belief, the individuals 1-16 shown in Exhibit

 “2” are users of the interactive websites of Defendant.

          39.        Upon information and belief, one or more if not all of these individuals

 1-16 have registered accounts with the interactive websites of Defendant.

          40.        The individuals 1-16 are members of a group of BitTorrent users or

 peers whose computers are collectively interconnected for the sharing of a particular

 unique file, otherwise known as a “swarm”. The particular file a BitTorrent swarm

 is associated with has a unique “hash” number, which in this case is: SHA1:

 10142A7133B784BF295AAFABDDAAC53F90EA8C88                            (the   “Unique    Hash

 Number”). The file name is “Extremely Wicked, Shockingly Evil, And Vile (2019)

 [WEBRip] [720p] [YTS.AM]”. Exhibit “2”.

                               IV.    FACTUAL BACKGROUND
          A. The Plaintiff Owns the Copyright to the Work

          41.        The Plaintiff is the owner of the copyright in the Work. The Work is

 the subject of a copyright registration, and this action is brought pursuant to 17

 U.S.C. § 411. See Exhibit “3”.

          42.        The Work is a motion picture currently offered for sale in commerce.

          43.        Defendant had notice of Plaintiff’s rights through at least the credits

 indicated in the content of the motion pictures which bore proper copyright notices.

 See Exhibit “4”.

                                                 12
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 13 of 26                   PageID #:
                                    225



          44.        Defendant also had notice of Plaintiff’s rights through general

 publication and advertising associated with the motion picture, and packaging and

 copies, each of which bore a proper copyright notice.

          B. Defendant Used BitTorrent To Infringe the Plaintiff’s Copyright

          45.        BitTorrent is one of the most common peer-to-peer file sharing

 protocols (in other words, set of computer rules) used for distributing large amounts

 of data.

          46.        The BitTorrent protocol’s popularity stems from its ability to distribute

 a large file without creating a heavy load on the source computer and network. In

 short, to reduce the load on the source computer, rather than downloading a file

 from a single source computer (one computer directly connected to another), the

 BitTorrent protocol allows users to join a "swarm" of host computers to download

 and upload from each other simultaneously (one computer connected to numerous

 computers).

          1. Individuals 1-16 installed a BitTorrent Client onto his or her Computer
          47.        A BitTorrent Client is a software program that implements the

 BitTorrent Protocol. There are numerous such software programs which can be

 directly downloaded from the Internet.

          48.        Once installed on a computer, the BitTorrent Client serves as the user’s

 interface during the process of uploading and downloading data using the BitTorrent

                                                  13
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 14 of 26                  PageID #:
                                    226



 protocol.

          49.        Individuals 1-16 installed a BitTorrent Client onto their respective

 computer.

          2. The Initial Seed, Torrent, Hash and Tracker

          50.        A BitTorrent user that wants to upload a new file, known as an “initial

 seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

 he or she installed onto his or her computer.

          51.        The Client takes the target computer file, the “initial seed,” here the

 copyrighted Work, and divides it into identically sized groups of bits known as

 “pieces.”

          52.        The Client then gives each one of the computer file’s pieces, in this

 case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

 known as a “hash” and records these hash identifiers in the torrent file.

          53.        When another peer later receives a particular piece, the hash identifier

 for that piece is compared to the hash identifier recorded in the torrent file for that

 piece to test that the piece is error-free. In this way, the hash identifier works like

 an electronic fingerprint to identify the source and origin of the piece and that the

 piece is authentic and uncorrupted.

          54.        Torrent files also have an "announce" section, which specifies the URL

 (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

                                                 14
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 15 of 26                  PageID #:
                                    227



 (suggested) names for the files, their lengths, the piece length used, and the hash

 identifier for each piece, all of which are used by Clients on peer computers to verify

 the integrity of the data they receive.

          55.        The “tracker” is a computer or set of computers that a torrent file

 specifies and to which the torrent file provides peers with the URL address(es).

          56.        The tracker computer or computers direct a peer user’s computer to

 other peer user’s computers that have particular pieces of the file, here the

 copyrighted Work, on them and facilitates the exchange of data among the

 computers.

          57.        Depending on the BitTorrent Client, a tracker can either be a dedicated

 computer (centralized tracking) or each peer can act as a tracker (decentralized

 tracking).

          3. Torrent Sites

          58.        “Torrent sites” are websites that index torrent files that are currently

 being made available for copying and distribution by people using the BitTorrent

 protocol. There are numerous torrent websites.

          59.        Upon information and belief, Individuals 1-16 went to the torrent site

 YTS of Defendant to download Plaintiff’s copyrighted Work.

          4. Uploading and Downloading a Work Through a BitTorrent Swarm

          60.        Once the initial seeder has created a torrent and uploaded it onto one

                                                 15
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 16 of 26                 PageID #:
                                    228



 or more torrent sites, then other peers begin to download and upload the computer

 file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

 protocol and BitTorrent Client that the peers installed on their computers.

          61.        The BitTorrent protocol causes the initial seeder’s computer to send

 different pieces of the computer file, here the copyrighted Work, to the peers

 seeking to download the computer file.

          62.        Once a peer receives a piece of the computer file, here a piece of the

 copyrighted Work, it starts transmitting that piece to the other peers.

          63.        In this way, all of the peers and seeders are working together in what

 is called a “swarm.”

          64.        Here, individuals 1-16 participated in the same swarm and directly

 interacted and communicated with other members of that swarm through digital

 handshakes, the passing along of computer instructions, uploading and

 downloading, and by other types of transmissions.

          65.        In this way, and by way of example only, one initial seeder can create

 a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

 form of a computer file, like the Work here, upload the torrent onto a torrent site,

 and deliver a different piece of the copyrighted Work to each of the peers. The

 recipient peers then automatically begin delivering the piece they just received to

 the other peers in the same swarm.

                                                16
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 17 of 26             PageID #:
                                    229



          66.        Once a peer has downloaded the full file, the BitTorrent Client

 reassembles the pieces and the peer is able to view the movie. Also, once a peer has

 downloaded the full file, that peer becomes known as “an additional seed,” because

 it continues to distribute the torrent file, here the copyrighted Work.

          5. The Plaintiff’s Computer Investigator Identified the Individuals’ IP

          Addresses as Participants in a Swarm That Was Distributing the Plaintiff’s

          Copyrighted Work

          67.        The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

 addresses that are being used by those people that are using the BitTorrent protocol

 and the Internet to reproduce, distribute, display or perform the Plaintiff’s

 copyrighted Work.

          68.        MEU used forensic software to enable the scanning of peer-to-peer

 networks for the presence of infringing transactions.

          69.        MEU extracted the resulting data emanating from the investigation,

 reviewed the evidence logs, and isolated the transactions and the IP addresses

 associated therewith for the files identified by the SHA-1 hash value of the Unique

 Hash Number.

          70.        The IP addresses, Unique Hash Number, and hit dates contained on

 Exhibit “2” accurately reflect what is contained in the evidence logs, and show that

 Individuals 1-16 have copied a piece of the Plaintiff’s copyrighted Work identified

                                               17
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 18 of 26               PageID #:
                                    230



 by the Unique Hash Number.

          71.        The Individuals 1-16’s computers used the identified IP address to

 connect to the investigative server from a computer in this District in order to

 transmit a full copy, or a portion thereof, of a digital media file identified by the

 Unique Hash Number.

          72.        MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

 address listed on Exhibit 2 and verified that re-assemblage of the pieces using a

 BitTorrent Client results in a fully playable digital motion picture of the Work.

          73.        MEU’s agent viewed the Works side-by-side with the digital media

 file that correlates to the Unique Hash Number and determined that they were

 identical, strikingly similar or substantially similar.

          C. Defendant is the initial Seeder of the Work

          74.        Defendant was the initial seeder who copied the Work and created the

 torrent file “Extremely Wicked, Shockingly Evil, And Vile (2019) [WEBRip]

 [720p] [YTS.AM]”. Exhibit “2”.

          75.        Accordingly, Defendant is the initial contributor and create of the

 Swarm identified by the Unique Hash Number.

          76.        Defendant does not have a license from Plaintiff to copy Plaintiff’s

 Work.

          D. Defendant distributes the torrent file of the Work

                                                18
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 19 of 26                  PageID #:
                                    231



          77.        Defendant has made the torrent file “Extremely Wicked, Shockingly

 Evil, And Vile (2019) [WEBRip] [720p] [YTS.AM]” available to users in Hawaii

 such as Individuals 1-16, the United States and the entire World to download from

 his interactive YTS website.

          78.        Indeed, according to Defendant’s website, the Work has been

 downloaded over 276,000 times since July 31, 2019 from Defendant’s website.

          79.        Defendant does not have a license from Plaintiff to distribute copies of

 Plaintiff’s Work.

          E. Defendant induces infringements of the Work

          80.        Users of the Defendant’s interactive website use the website for its

 intended and unquestionably infringing purposes, most notably to obtain

 immediate, unrestricted, and unauthorized access to unauthorized copies of

 Plaintiff’s Copyrighted Work.

          81.        Defendant promotes his website for overwhelmingly, if not

 exclusively, infringing purposes, and that is how the users use the websites.

          82.        The commercial value of Defendant’s website depends on high-

 volume use of unauthorized content through the website. Defendant promises his

 users reliable and convenient access to all the content they can watch and users visit

 the websites based on Defendant’s apparent success in delivering infringing content

 to his customers.

                                                 19
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 20 of 26                 PageID #:
                                    232




                                V. FIRST CLAIM FOR RELIEF
                                      (Intentional Inducement)

          83.        Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          84.        Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

          85.        Defendant has actual knowledge of third parties’ infringement of

 Plaintiff’s exclusive rights under the Copyright Act.

          86.        Defendant intentionally induced the infringement of Plaintiff’s

 exclusive rights under the Copyright Act, including infringement of Plaintiff’s

 exclusive right to publicly distribute copies of Copyrighted Work.

          87.        As intended and encouraged by Defendant, the website provides torrent

 files that connect users to Torrent sources and/or sites that deliver copies of

 Plaintiff’s Copyrighted Work. The operators of these Torrent sources directly

 infringe Plaintiff’s exclusive rights by providing unauthorized copies of the work to

 the public, including to users of Defendant’s website.

          88.        Once the user of Defendant’s website has obtained a complete copy of

 the Plaintiff’s Copyrighted Work, that particular user also becomes another Torrent

 source that delivers copies of Plaintiff’s Copyrighted Work.

          89.        Defendant induces the aforementioned acts of infringement by

                                                20
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 21 of 26               PageID #:
                                    233



 supplying the torrent file that facilitates, enables, and creates direct links between its

 users and the infringing Torrent source, and by actively inducing, encouraging and

 promoting the use of the website for blatant copyright infringement.

          90.        Defendant’s intentional inducement of the infringement of Plaintiff’s

 rights in its Copyrighted Work constitutes a separate and distinct act of infringement.

          91.        Defendant’s inducement of the infringement of Plaintiff’s Copyrighted

 Work is willful, intentional, and purposeful, and in disregard of and with

 indifference to the rights of Plaintiff.

          92.        Defendant’s actions are a direct and proximate cause of the

 infringements of Plaintiff’s Work.

                                 VI. SECOND CLAIM FOR RELIEF
                      (Contributory Copyright Infringement based upon Material
                                           Contribution)

          93.        Plaintiff re-allege and incorporate by reference the allegations

 contained in each of the foregoing paragraphs.

          94.        Defendant has actual or constructive knowledge of infringement of

 Plaintiff’s exclusive rights under the Copyright Act. Defendant knowingly and

 materially contributes to such infringing activity.

          95.        Defendant knowingly and materially contributes to the infringement of

 Plaintiff’s exclusive rights under the Copyright Act, including infringement of

 Plaintiff’s exclusive right to distribute the Work. Defendant designs and promotes

                                                21
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 22 of 26                 PageID #:
                                    234



 the use of the YTS website to provide torrent files that connect customers to

 unauthorized online torrent sources to download copies of Plaintiff’s Copyrighted

 Work. The operators of these torrent sources directly infringe Plaintiff’s distribution

 rights by providing copies of the Work to the public, including to YTS website users.

 The operators, or others operating in concert with them, control the facilities and

 equipment used to store and deliver copies of the content, and they actively and

 directly cause the content to be distributed when users run the torrent file obtained

 from the YTS website.

          96.        Defendant knowingly and materially contributes to the aforementioned

 acts of infringement by supplying the website that facilitates, encourages, enables,

 and creates direct links between website users and infringing operators of the Torrent

 services, and by actively encouraging, promoting, and contributing to the use of the

 website for blatant copyright infringement.

          97.        Defendant’s knowing and material contribution to the infringement of

 Plaintiff’s rights in the Copyrighted Work constitutes a separate and distinct act of

 infringement.

          98.        Defendant’s knowing and material contribution to the infringement of

 Plaintiff’s Copyrighted Work is willful, intentional, and purposeful, and in disregard

 of and with indifference to the rights of Plaintiff.

          99.        As a direct and proximate result of the infringement to which Defendant

                                                22
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 23 of 26            PageID #:
                                    235



 knowingly and materially contributes, Plaintiff is entitled to damages and

 Defendant’s profits in amounts to be proven at trial.

          100. Defendant obtained a direct financial interest, financial advantage,

 and/or economic consideration from the infringements in Hawaii as a result of his

 infringing actions in the United States.

                                   VII. THIRD CLAIM FOR RELIEF
                     (Contributory Copyright Infringement based upon participation in
                                         the BitTorrent Swarm)


          101. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          102. By participating in the BitTorrent swarm with others, Defendant

 induced, caused or materially contributed to the infringing conduct of others.

          103. Plaintiff did not authorize, permit, or provide consent to the Defendant

 inducing, causing, or materially contributing to the infringing conduct of others.

          104. Defendant knew or should have known that the other BitTorrent users

 in a swarm with it were directly infringing the Plaintiff’s copyrighted Work by

 copying constituent elements of the registered Work that are original. Indeed,

 Defendant directly participated in and therefore materially contributed to others’

 infringing activities.

          105. The Defendant’s infringements were committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).
                                               23
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 24 of 26            PageID #:
                                    236



          106. By engaging in the contributory infringement alleged in this

 Complaint, the Defendant deprived not only the producer of the Work from income

 that could have been derived when this film was shown in public theaters and

 offered for sale or rental, but also all persons involved in the production and

 marketing of this film, numerous owners of local theaters and retail outlets in

 Hawai’i and their employees, and, ultimately, the local economy. The Defendant’s

 misconduct therefore offends public policy.

          107. The Plaintiff has suffered damages that were proximately caused by

 the Defendant’s contributory copyright infringement including, but not limited to

 lost sales, price erosion, and a diminution of the value of its copyright.

                           VIII. FOURTH CLAIM FOR RELIEF
                              (Direct Copyright Infringement)

          108. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          109. Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

          110. Defendant copied the constituent elements of the Work when creating

 the torrent file.

          111. Plaintiff did not authorize, permit, or provide consent to Defendant to

 copy, reproduce, redistribute, perform, or display the Work.

          112. As a result of the foregoing, Defendant violated the Plaintiff’s
                                            24
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 25 of 26               PageID #:
                                    237



 exclusive right to: (A) Reproduce the Work in copies, in violation of 17 U.S.C. §§

 106(1) and 501.

          113. Defendant’s infringement was committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).

          114. The Plaintiff has suffered damages that were proximately caused by

 the Defendant’s copyright infringements including, but not limited to lost sales,

 price erosion, and a diminution of the value of its copyright.

                                PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff respectfully requests that this Court:

          (A) enter temporary, preliminary and permanent injunctions enjoining

 Defendant from continuing to directly infringe and contribute to infringement of the

 Plaintiff’s copyrighted Work;

          (B) Entry of an Order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

 that, Cloudflare and any other service provider cease providing service for the

 website: (i) yts.lt; and (iii) any mirror websites in concert with yts.lt such as, but not

 limited to yts.am and yts.ag, immediately cease said service;

          (C) that, upon Plaintiff’s request, those in privity with Defendant and those

 with notice of the injunction, including any Internet search engines, Web hosts,

 domain-name registrars, and domain name registries and/or their administrators that

 are provided with notice of the injunction, cease facilitating access to any or all

                                            25
 20-019A 19-cv-413
Case 1:19-cv-00413-SOM-KJM Document 23 Filed 12/18/19 Page 26 of 26                PageID #:
                                    238



 domain names and websites through which Defendant engages in the

 aforementioned infringements;

          (D) award the Plaintiff’s actual damages and Defendant’s profits in such

 amount as may be found; alternatively, at Plaintiff’s election, for maximum statutory

 damages per Work pursuant to 17 U.S.C. § 504-(a) and (c);

          (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

 U.S.C. § 505; and

          (F) grant the Plaintiff any and all other and further relief that this Court deems

 just and proper.

          The Plaintiff hereby demands a trial by jury on all issues properly triable by

 jury.

          DATED: Kailua-Kona, Hawaii, November 27, 2019.


                                     CULPEPPER IP, LLLC


                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                     Attorney for Plaintiff
                                     Wicked Nevada, LLC




                                              26
 20-019A 19-cv-413
